General revision of the Rules of Procedure (debate)
The next item is the report by Mr Corbett, on behalf of the Committee on Constitutional Affairs, on the general revision of _Parliament's Rules of Procedure.
rapporteur. - Mr President, I intend to use somewhat less than my four minutes now in introducing it and maybe a little longer when I reply at the end, if there are questions that need clarification.
This report is the fruit of a lot of work. The sources of the reforms that we would hope to introduce to our Rules of Procedure come in part from the work of the Reform Working Group established by the Conference of Presidents, ably chaired by my colleague, Dagmar Roth-Behrendt, who made a number of proposals that were approved by the Conference of Presidents and have been forwarded to us to translate as best we can into the Rules of Procedure.
The second source is a lot of smaller changes that, in many ways, have been in the pipeline for a long time but, rather than have a string of reports changing the rules on minor points, we have grouped them together. Some of these are technical; some are clarifying and make our rules more readable, such as the one that puts together Rules 141, 142 and 143 into a single codified text governing how we actually organise our debates in plenary. Related to that is the innovative amendment to say that we should have this blue card procedure to be able to interrupt each other. Mr Duff for instance, right now, may want to put a question to me about what I said, and I would let him do so for 30 seconds under this rule, if it is adopted. I am sure, Mr President, you would already let him do so now if he wanted, but, fortunately, he does not want to.
So there are some innovative features that should make our debates a little more lively. I remember when I first proposed the catch-the-eye period at the end of ordinary debates, everyone said: oh, no, we cannot do that, it will mess up the speaking time of the groups, and so on. Yet we now do it, and it is an accepted part of our procedures and very much welcomed, I think, by most Members. I would suggest that maybe the blue card procedure will be the same: there are some hesitations now, but let us try it out, let us see how it works, and I am confident we can make it work.
There have also been some amendments which arose as we discussed this, either at committee stage or now in plenary. For instance, there was a suggestion that all final votes on legislation should automatically be by roll-call vote - I think that came from Ms Dahl. I welcome that amendment, and we have put it in my report. There have been suggestions from many Members that we put something in the rule about intergroups, if only actually to delimit very clearly what they are and what they are not, to show that they are informal and that they may not take over the responsibilities of parliamentary bodies.
So there are a lot of interesting things in here. There is also the amendment to deal with the odd system we have that our opening session is chaired by the oldest Member instead of, for instance, the outgoing President, which happens in some parliaments - or an outgoing Vice-President, even, if the President were not re-elected, perhaps. That is a rather sensible improvement to our procedures.
I will wind up there. I have not used all my time, but, if I need to, I am happy to come back at the end and answer questions or queries.
on behalf of the PPE-DE Group. - Mr President, I would like to welcome this proposal and also to thank Richard Corbett for his hard, and not always rewarding, work.
Very often when we change the Rules of Procedure our colleagues get worried about what is happening. Most of them only realise what has happened and what changes we have made once it has come into effect, by which time it can no longer be changed. I firmly support most of the proposals which have been tabled, especially because they reflect not just your hard work, but also - as you mentioned - that of the parliamentary reform group chaired by Dagmar Roth-Behrendt, which prepared this proposal very well.
However, during the parliamentary reform process, I also made it clear for our group when we had our discussions that this report on parliamentary reform has to be approved by changes to the Rules of Procedure. This is a democratic procedure ending in a vote. Nothing could be changed just by discussions in that group and we worked very much along these lines.
I would also like to mention that I was somewhat critical about what has just been mentioned, namely that some of the informal procedures which we have in the Parliament are institutionalised. I am somewhat afraid because if we have a custom, then it is better to keep it as a custom and not necessarily change the rules.
For our group, the most important point is, however, proportionality. In our Parliament, the committees have very strong roles. In preparing the votes here in Parliament they take a lot of the burden from this House by voting in committee. It is not just a simple question of procedure, but a question of democracy, that the committees reflect the proportions which exist in plenary when important issues are decided. I think this is a basic question of democracy and, on behalf of the PPE-DE, support the report.
on behalf of the PSE Group. - Mr President, I am one of those curious constitutional animals who think that the Rules of Procedure mirror our own work here in our own Parliament. So I think this is an important piece of work by Richard Corbett, who is the eminent specialist in this field. To his credit I must say that this is the second modification of the Rules of Procedure. There are things that have changed very recently and that we are changing again, because we have seen that the practice of our Parliament demands that those changes be made.
I have one general remark and three specific ones to put before you tonight. The general remark is that I think it is also very important to talk about the second aspect of Mr Corbett's report: the impact of the Lisbon Treaty upon our Rules of Procedure. It is very important to talk about that too, because a change to the Rules of Procedure without that second part would be imperfect.
My three specific remarks: the first one concerns a modification in which I played a small part myself. It is the fact that we are trying to put into the Rules of Procedure this idea of an agora, of the possibility for citizens, too, to address the European Parliament and to participate in discussions before the European Parliament. I think this is a symbolically important initiative that we took together with my friend and colleague Gérard Onesta, and I think it would be a good thing if that were to be enshrined in the Rules of Procedure.
The second thing that is, I think, of importance is the change we have made to the own-initiative reports: the fact that, having seen how the own-initiative reports have been in practice, we are reintroducing the possibility for amendments, albeit by one 10th of parliamentarians. The third aspect is this blue card procedure. I am in favour of everything that will enliven our parliamentary discussions here, so this possibility for parliamentarians to interrupt one another in a civilised way and to speak like that is a good idea.
on behalf of the ALDE Group. - Mr President, first I would like to thank Mr Corbett for his work. The ALDE Group will support the package. It is a modernising reform of the House, which we appreciate: it will make us more efficient and more pluralistic, and I hope in the end it will make us more attractive to public opinion and, indeed, the press.
I have two or three quibbles, however. The first is on the point that Mr Szájer spoke about: the attempt to force committees to be rigidly proportionate to the disposition of parties in Parliament. I think it is actually perfectly proper for a political group to express a preference to put more of its members on a committee that it regards as especially important. I think that, if we pass Amendment 42, then the groups and Members will find it frustrating, and it will require, in the end, greater flexibility.
I would also like to defend strongly the changes agreed in the Committee on Constitutional Affairs to Rule 45(2) that Costas Botopoulos has just spoken about. I think we need to have a fall-back position to improve the own-initiative reports if they require it, and our experience since July, when that previous change was brought in, has exposed the fact that they frequently require improvement in the plenary.
I would also like to commend Amendment 68 concerning the recasting procedure. I think Parliament has constrained itself too tightly, and we should more properly reflect the interinstitutional agreement of 2001 in our procedures to permit committees to talk about substantive changes to parts of directives or regulations that the Commission is seeking to recast, but in a very restricted form.
Finally, I am seeking to take out the addition of split and separate votes to the procedure that will permit the President to refer back to a committee a report which has attracted more than 50 substantive amendments.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance have never had much time for the great parliamentary reforms carried out by Mr Corbett - he is a friend of mine and we have worked together for many years, he is aware of this and he will not hold it against me - because they tend to turn our Parliament into a bureaucratic machine where the role of individual MEPs and minority groups and even the committees must be subject to the growing, partly arbitrary, decisionmaking power of the Conference of Presidents and the administration. In addition, they make the relationship between the primary committee and committees asked for an opinion in the legislative procedure confused and basically conflictual.
I must say I am staggered that this evening, in this debate, we are not talking about the things that we consider to be the fundamental problems in this procedural reform. The first thing is the confusion that will inevitably be created between the primary committee and the committee asked for an opinion, because when the primary committee rejects the amendments of the committee asked for an opinion, these amendments might end up directly in the Chamber, obviously creating an extremely risky potential for legal confusion - as we also incidentally saw in the case of REACH.
No committee asked for an opinion is, furthermore, actually free to carry out its work, due to the confused and absolutely unacceptable mechanism represented by the possibility of making joint votes and having joint rapporteurs on topics particularly important to our legislative power.
Lastly, Mr President, there is another element that concerns us very much. One of the outcomes to emerge from the working group on internal reform, of which I was a part, and that we originally considered positive, was the proposal to strengthen the powers and the role of the Committee on Petitions in a truly significant manner. In this reform, however, the role of the Committee on Petitions has been killed off, in the sense that it will no longer be possible for the Committee on Petitions to find its way directly to the Chamber except after unspeakable complications and possible conflicts with the competent committee.
For all these reasons, our group considers that this reform is not ready and we believe that it would be an error by a majority of our Parliament to adopt it.
Thank you, Mrs Frassoni. Mr Corbett will naturally have the right of reply, but I cannot fail to note that Mrs Frassoni used a red card while waiting to try out the blue card.
on behalf of the IND/DEM Group. - (DA) Mr President, rules of procedure form the basis of all work in a democratically elected House. Clear rules ensure that everyone participating in the political process is treated equally. You cannot change the requirements in order to keep certain groups, persons or attitudes from having influence. You cannot bend the rules just because it suits you to do so.
In the past week, for example, the Conference of Presidents discussed an application to circumvent the vote on the Staes report. Fortunately, the Legal Service rejected this. The result of a vote must stand. Consequently, my group, too, has tabled amendments that would make all voting electronic. This would enable us to avoid mistakes and at the same time ensure that we have a quorum. I call upon the Members to vote in favour of these amendments.
(DE) Mr President, to reform the European Union is difficult, but to reform the European Parliament is even more difficult, as we have seen in the debate on the revision of the Rules of Procedure and the work of our fellow Member Richard Corbett. I would like to thank Mr Corbett for the truly enormous commitment he has shown, to bring the many different interests under one umbrella and to carry this revision of our Rules of Procedure through to the plenum. The Socialist Group in the European Parliament will support this report.
We are waiting for the Treaty of Lisbon; then Parliament will have more legislative powers and we must get ready to place legislating at the heart of our work. Initiative reports will have to take second place; legislation needs to come first.
We must also be more robust in our work around the world. Journeys by parliamentary delegations to different countries, to different parts of the world must be linked to Parliament's technical committees. If a delegation is dealing with a subject like climate change or social protection, experts from the relevant technical committee should be on board as well.
I welcome the fact that we are making our debates more attractive: in future it is not the red card, but the blue card that will bring more dynamism. This is excellent. Cooperation between committees, these joint committees, that is a test run, because the previous practice was unsatisfactory. Let us be honest, the advising committee had almost no chance. In this respect, the trial with joint sittings by two committees is a new attempt to devise something better.
This reform is essential. It is also good that we are doing it before the elections and not postponing it until the next legislative period. I would once more like to thank Mr Corbett and all those who participated.
(FR) Mr President, although excellent, Mr Corbett's report unfortunately includes a serious error. Our aim is to provide high-quality parliamentary services. We must therefore avoid mistakes and be able to improve the texts.
Only Amendment 8, which concerns Rule 45, will enable us, with the support of 75 Members - which will not be easy to obtain - to table amendments in the Chamber. The rapporteur and the Committee on Constitutional Affairs have decided to reject this procedure, for fear of being swamped with amendments.
The changes we proposed, on behalf of the Group of the Alliance of Liberals and Democrats for Europe and the Group of the Greens/European Free Alliance, sought to grant this right to two or three political groups. We have coordinators and shadow rapporteurs who are competent and follow the legislative process.
Rejecting the change proposed by the Committee on Constitutional Affairs amounts to denying the power to improve a text within the framework of a normal procedure, which is a serious error.
. - (SV) Thank you, Mr President. Schadenfreude is the only true joy, says the cynic. However, even those of us who are not cynical naturally admit that Schadenfreude is a form of joy, and it is this sort of joy that I am feeling now. Why? Well, last year we in the June List and the Independence and Democracy Group started to request roll-call votes in all final votes. I remember how President Pöttering scolded us, derided us and claimed that it cost the earth. Now the committee is proposing that all final votes on legislative proposals be conducted as roll-call votes. And quite rightly, too! In order to be able to demand political responsibility from their MEPs, voters must be able to check how they voted. How did Mr Hannan, Mrs Wallis or Mrs Svensson vote, to name just a few of my favourite Members? This proposal constitutes an important step towards a democratic process and it strengthens voters' control of the 'yes-men' in this House. I would like to thank Mr Corbett for this and to thank the President for allowing me to speak.
(FR) Mr President, in reality, if a quorum were to apply to our deliberations, imagine what would happen. There are only 11 of us present today taking part in debates on extremely important issues, which concern the next Parliament. This is why I believe that the very principle underlying these changes is highly questionable.
What is even more questionable - irrespective of the work carried out by Mr Corbett - is an amendment which has been rejected by the Committee on Constitutional Affairs being referred back to us by the two main groups in this House in order to modify - in circumstances we know full well concern a specific individual - the traditional provision common to all parliaments of the world according to which the inaugural session is chaired by the oldest Member.
This provision is particularly valid, and wanting to change it simply because the next oldest Member might not be agreeable to the majority groups is clearly an especially underhand measure. For that matter, this sums up Parliament's problem. I will have been a Member for 20 years soon. I have noticed that each time the minority exercises a right, the Rules of Procedure are changed. It would be better to repeal the Rules of Procedure and then just accept the will of the majority groups.
rapporteur. - Mr President, may I first begin by thanking my shadow rapporteurs, who have got to grips with the detail of this issue: Mr Szájer, Mr Duff, Mrs Frassoni and Mrs Dahl. Without their help and work we would not have been able to bring this work to fruition.
May I secondly confirm what has been mentioned already. This report was actually split into two. There is another report which we have not brought to plenary yet - which we will have to revisit in the next Parliament - concerning how we adapt our procedures to the Lisbon Treaty if it comes into force. We were, of course, looking at this as preparation, without prejudice to the ratification that will, hopefully, take place tomorrow in the Czech Senate and later in the year in Ireland, but we will return to that with the preparatory work having been done if the Treaty is ratified.
Secondly, may I confirm that, indeed, there are rules here which revisit, as Mr Szájer pointed out, recent reforms that flowed from the first report of Dagmar Roth-Behrendt's reform working group. It concerns this question of initiative reports, where we have a procedure which many Members feel is a little bit too inflexible now. We have made it slightly more flexible. For a start, the debate will not just be a short presentation by the rapporteur, a reply from the Commission and that is it. There will be up to 10 minutes of catch-the-eye possible for such occasions.
Secondly, when it comes to amendments, these are now prohibited for own-initiative reports. Instead, groups can table an alternative motion for resolution. That right would continue, but in addition we would allow amendments if they are tabled by a 10th of the Members of the House. Mr Wielowieyski, who has just left us, has criticised that point, but at the moment there is no right to amend initiative reports whatsoever. This enables a restricted right.
We do not want to open the floodgates and have hundreds of amendments rewriting lengthy resolutions by a committee of 700-and-something Members, but on the other hand a limited right of amendment where there is a strong wish for it, we felt, was a reasonable compromise and a right balance.
Another way in which a previous reform from a number of years ago is being revisited is the amendment by the ALDE Group concerning recasting. I think that is also a welcome adjustment to the procedures that we have at the moment.
May I also confirm that lots of new ideas have come from other Members. I mentioned some earlier. I forgot to mention the article on the agora, which Mr Botopoulos and Mr Onesta can claim the paternity for. There are other ideas on the roll-call voting for legislative reports - not for all final votes but final votes on legislative reports, which I think I did mention earlier.
Finally, the points where I disagree with some Members. Mr Duff, the rule on when there are a large number of amendments in plenary and the President can ask a committee to look at it: it is not a referral back to committee of the report. The committee simply acts as a filter for the amendments in plenary so that we do not have to spend several hours voting, but only on those amendments which have a certain degree of support. It is not a referral back.
Second, the point raised by Ms Frassoni about opinion-giving committees having the right to table amendments in plenary. I myself have grave doubts about whether that is a good idea or not, but it came from the reform working group on which you sat. It was endorsed by the Conference of Presidents. That was something that had a degree of consensus behind it, and therefore we are submitting it to the House for approval or, indeed, rejection. We will see how the House votes tomorrow.
Finally, I will not address the Committee on Petitions issues, because we are about to have a specific debate on that and I will come back to that point then. I will just finally say, in response to Mr Gollnisch, that he is wrong on two counts. This is not the same amendment that was rejected in committee. It is a different one, a different approach to the subject. I had grave reservations about the amendment that was submitted in the committee. I am happy to support the one that has been submitted to plenary.
Secondly, the oldest member is not common to all parliaments of the world, as he suggested. It is to many, but it is by no means the only system that exists, and it is quite legitimate for us, as a European Parliament, to look at the various systems that exist and choose one which is suitable for our circumstances. It will be up to the House to decide.
The debate is closed.
The vote will take place on Wednesday 6 May 2009.